DETAILED ACTION
This office action addresses Applicant’s response filed on 29 April 2022.  Claims 1-19 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 11-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0054161 to Hapke in view of US 2010/0269003 to Ito and US 2009/0287974 to Kojima.
Regarding claims 1 and 10, Hapke discloses a test pattern and fault model generating method, for generating a test pattern for a circuit (¶5), comprising:
(a) computing a plurality of signal delay values which a plurality of cells have due to different defects (¶22-25; “The D3 defects may also be detected by measuring the delayed transition time”);
(b) comparing the signal delay values and signal path delay information of a target circuit to generate a fault model (¶5; ¶22-25, “[D2 defects] produce a longer delay than the defect-free circuit but shorter delay than the circuit with a D1 defect”, “The D3 defects may also be detected by measuring the delayed transition time”; ¶43, “generate cell-aware fault models for two-cycle testing of the type two detectable defects and the type three detectable defects based on the calculated two-cycle detection conditions and the simulated two-cycle detection conditions”); and
(c) generating at least one test pattern according to the fault model (¶45).
In the even that Hapke is found to be unclear regarding the computing and comparing limitations, Ito also discloses computing a plurality of signal delay values which a plurality of cells have due to different defects (Figs. 5A, 5B, 9A, and 9B; ¶74), and Kojima also discloses comparing the signal delay values and signal path delay information of a target circuit to generate a fault model (Fig. 8; ¶33).  The combination of Hapke, Ito, and Kojima suggests generating fault models for small delay defects (as disclosed by Hapke) by determining delayed transitions induced by the defects (disclosed by Hapke and Ito), and then determining which defects can be ignored (disclosed by Kojima).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Hapke, Ito, and Kojima, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of determining which defects can be excluded from a fault model.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hapke discloses generating a fault model for cell delay defects by determining delayed transitions caused by the defects.  Ito provides further disclosure of delay defect simulation and propagation, particularly additional disclosure of calculating the delays produced by simulated defects.  Kojima discloses that defects which produce delays below the minimum slack can be ignored.  The teachings of Ito and Kojima are directly applicable to Hapke, so that Hapke’s fault model generation would similarly identify defects which induce delays smaller than the minimum slack as ignorable.
Regarding claim 2, Hapke discloses that the step (a) comprises:
respectively recording a plurality of first output waves of the devices which have no defect, for different signal inputs (Fig. 2; ¶27, 36);
respectively recording a plurality of second output waves of the devices which have different defects, for different ones of the signal inputs (Fig. 2; ¶23-26, 36; and
computing the signal delay values according to differences between the first output waves and the second output waves (Fig. 2; ¶22-25; “The D3 defects may also be detected by measuring the delayed transition time”).
In the event that Hapke is found to be unclear regarding the computing limitation, Ito discloses that the delay defect is represented as a delay induced vs a defect-free waveform (Figs. 5A-5B), and Kojima discloses that delay defect size is the increase in delay time, from the designed value, due to the defect (¶22).  Motivation to combine remains consistent with claim 1.
Regarding claim 3, Hapke discloses that the step (a) further comprises:
reading cell information in a cell library, wherein the cell information comprises cell function or cell timing information of the cell (¶5, 23, 29);
reading cell layout information in the cell library (Fig. 3; ¶29);
performing defect simulation according to the cell information or the cell timing information, and the cell layout information to generate the second output waves (Fig. 2; ¶23-25, 29).
Regarding claim 4, Hapke discloses that the step (a) further comprises:
performing a single time frame defect simulation to each one of the defects or performing a multiple time frame defect simulation to an output terminal of each one of the cells (¶35-38; 42).
Regarding claim 5, Hapke discloses (b2) generating the signal path delay information according to the circuit timing information (¶22-25, 43); and
(b3) generating the fault model according to relations between the signal delay values and the signal path delay information (¶5, 22-25, 43).
If Hapke is found to be unclear regarding generating the signal path delay information according to the circuit timing information and generating the fault model according to relations between the signal delay values and signal path delay information, Ito discloses generating the signal path delay information according to the circuit timing information (¶79) and generating the fault model according to relations between the signal delay values and signal path delay information (¶81-84), and Kojima also discloses generating the signal path delay information according to the circuit timing information (¶66), and generating the fault model according to relations between the signal delay values and signal path delay information (Fig. 8; ¶33).
Hapke does not appear to explicitly disclose (b1) performing static timing analyzing to the target circuit to generate circuit timing information, but both Ito (¶79) and Kojima (¶66) disclose these limitations.  Motivation to combine remains consistent with claim 1.
Regarding claim 9, Hapke discloses that wherein the step (c) uses a timing aware ATPG to generate a test pattern according to the fault model (¶11, 12, 45).
Claims 11-15 and 19 are directed to devices for performing the methods of claims 1-5 and 9, and are rejected under the same reasoning.  Hapke discloses devices for performing the claimed methods (Fig. 1).

Claims 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hapke in view of Ito and Kojima, and further in view of US 2012/0246605 to Kitaoka.
Regarding claims 6 and 16, Hapke does not appear to explicitly disclose the additional limitations of claim 6.  Kitaoka discloses that the step (b1) comprises:
receiving a circuit netlist (Fig. 1);
receiving a timing library which comprises delay values between terminals of a plurality of used cells of the target circuit (Fig. 1, 24; ¶28);
receiving time constraint (Fig. 1); and
performing static timing analyzing to the target circuit according to the circuit netlist, the timing library and the time constraint to generate circuit timing information (¶20).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Hapke, Ito, Kojima, and Kitaoka, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of determining timing information according to conventional static timing analysis.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hapke is directed to fault model and test pattern generation based on delays induced by delay defects.  Both Ito and Kojima disclose that delay defects are detected in comparison to path slacks, which are calculated by static timing analysis.  Kitaoka provides further explicit disclosure of known elements of static timing analysis for determining timing/delay information.  The teachings of Kitaoka are directly applicable to Hapke, Ito, and Kojima in the same way, so that Hapke would similarly utilize conventional static timing analysis to determine timing information to evaluate delays induced by delay defects (as taught by Ito and Kojima), to generate fault models for the delay defects. 
Regarding claims 7 and 17, Hapke discloses that the fault model is a multiple time frame fault model (¶42), but does not appear to explicitly disclose that the signal path delay information comprises slack ranges of the used cells, wherein the step (b3) generates the fault model according to relations between the signal delay values and the slack ranges.  Ito discloses that the signal path delay information comprises slack ranges of the used cells (¶79), and that the step (b3) generates the fault model according to relations between the signal delay values and the slack ranges (¶81-84).  Kojima also discloses that the signal path delay information comprises slack ranges of the used cells (Fig. 8), and that the step (b3) generates the fault model according to relations between the signal delay values and the slack ranges (Fig. 8; ¶33).  Motivation to combine remains consistent with claims 1 and 6.
Regarding claims 8 and 18, Hapke does not appear to explicitly disclose that the slack range comprises a plurality of slack values of the signal path used by the used cell, wherein the step (b3) generates the fault model according to the signal delay values and a relation between a maximum one and a minimum one of the slack values.  Ito discloses that the slack range comprises a plurality of slack values of the signal path used by the used cell (¶79), wherein the step (b3) generates the fault model according to the signal delay values and a relation between a maximum one and a minimum one of the slack values (¶81-84).  Kojima also discloses that the slack range comprises a plurality of slack values of the signal path used by the used cell (Fig. 8), wherein the step (b3) generates the fault model according to the signal delay values and a relation between a minimum one of the slack values (Fig. 8; ¶33).  Motivation to combine remains consistent with claims 1 and 6.

Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive.
Applicant asserts that Hapke fails to disclose (a) computing a plurality of signal delay values which a plurality of cells have due to different defects; and (b) comparing the signal delay values and signal path delay information of a target circuit to generate a fault model.  Remarks at 3.  The examiner disagrees.  First, Applicant admits that “Hapke’s paragraphs [0024]-[0025] only disclose testing the defects and delay inside the cell”, which at a minimum means that Hapke clearly discloses step (a) of computing the plurality of signal delay values.  Furthermore, ¶25 explicitly states that “defects may also be detected by measuring the delayed transition time”, which requires “computing a plurality of signal delay values which a plurality of cells have due to different defects”, as claimed.
Second, Hapke clearly discloses comparing the signal delay values and signal path delay information of a target circuit to generate the fault model, because Hapke’s fault model generation involves classifying different classes of defects based on the defects causing different delays relative to each other and are tested using different types of simulation depending on detection conditions for the different types of defects, where detection is based on “delayed transition time” (¶25).  Persons having ordinary skill in the art would understand that determining a delay defect using “delayed transition time” would require comparison of signal delay values and some form of signal path delay information, (e.g., delayed transition time vs defect-free case, delayed transition time vs delay constraint, etc).  Thus, Hapke clearly discloses comparing the signal delay values and signal path delay information of a target circuit to generate the fault model.
Nevertheless, in the interest of compact prosecution, the examiner has include the Ito and Kojima references, which more explicitly address these features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
13 August 2022




/ARIC LIN/            Examiner, Art Unit 2851